DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 3/12/2021 is considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “portable second module is mechanically coupled to the first and second permanent or semi-permanent mounted first modules” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 2, 4-7, 9, 12, 14-21 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Cook et al. (US 20140184198), hereinafter ‘Cook’.

Regarding Claims 2, 12 and 19, Cook discloses a power consumption metering system (Abstract disclosing power monitoring system; Fig. 2, circuit monitor 40 in Fig. 1 panel 20; Para [0027] power meter compute real power consumed), comprising: a number of sensors configured to output pulses corresponding to a quantity of power consumed over a period of time (Para [0017-0018] circuit 40 installed in panel 20 monitors power from current measuring section 54; Para [0020] current measuring section 54 comprises a plurality of current transducers each representing data channel in the branch circuit monitor 40); a permanent or semi-permanent mounted first module (Fig. 2, 40) that is installed at a site and operably coupled to the number of sensors (Para [0017]  40 installed in an electrical distribution panel; Para [0029] sensors installed within panel), the permanent or semi-permanent mounted first module is configured to: receive the output pulses from the number of sensors (Para [0021] cable 92 communicatively connects each of the sensor positions of each of the adapter boards to the multiplexer 84 on the main circuit board 42; Fig. 1 and 2 disclosing coupling of sensors to board 42 processed by circuit monitor 40); use the output pulses from the number of sensors to determine a power consumption (Fig. 2, circuit monitor 40 in Fig. 1 panel 20; Para [0027] power meter compute real power consumed; Para [0022]); and a portable second module configured to be carried by a technician (Fig. 2, 75; Para [0018] building management computer, for remote display or use in automating or managing the facility's operations), the portable second module includes a user interface with a display and is configured to be selectively coupled to the permanent or semi-permanent mounted first module when the technician is servicing the power consumption metering system and selectively decoupled from the permanent or semi-permanent mounted first module and carried away by the technician when the technician is done servicing the power consumption metering system (Fig. 2, 75; Para [0018] calculated values may be output to a display 58 for viewing at the meter or output to a communications interface 60 for transmission via a communication network 62 to another data processing system 75,  building management computer, for remote display or use in automating or managing the facility's operations; ), the portable second module is configured to provide additional functionality beyond that provided by the permanent or semi-permanent mounted first module (Para [0005, 0018] further processing of electrical parameter data and calculation and automating facility operations).

Regarding Claims 4 and 14, Cook further discloses wherein the additional functionality provided by the portable second module includes a diagnostic functionality for diagnosing at least part of the power consumption metering system (Para [0027-0028] discloses programming of power meter to regularly compute and update data for ability to trouble shoot the system; The present inventor considered the limitations presented by the number of potentially different configurations, the difficulty in determining the number of phases of a circuit and/or the phase orientations, upon a request for all of the available data, and determined that a system that automatically configures the phase relationships together with determining the appropriate registers to include and to calculate data for would be desirable; Para [0033] system itself may be utilized to identify the appropriate matching between the voltage sensing and current sensing; Para [0005] The calculated parameters are typically output to a display for immediate viewing and/or transmitted from a communications interface to another data processing system, such as a building management computer for remote display or further processing, for example formulating instructions to automated building equipment).

Regarding Claims 5 and 15, Cook further discloses wherein the diagnostic functionality includes displaying diagnostic information related to at least part of the power consumption metering system (Para [0005] The calculated parameters are typically output to a display for immediate viewing and/or transmitted from a communications interface to another data processing system, such as a building management computer for remote display or further processing, for example formulating instructions to automated building equipment).

Regarding Claims 6 and 16, Cook further discloses wherein the additional functionality provided by the portable second module includes a settings functionality for displaying and changing settings of at least part of the power consumption metering system (Para [0018] transmission via a communication network 62 to another data processing system 75, such as a building management computer, for remote display or use in automating or managing the facility's operations. A memory 64 in which the software for the data processing unit and data manipulated by the data processing unit may be stored is associated with the data processing unit).

Regarding Claims 7, 17 and 21, Cook further discloses wherein the additional functionality provided by the portable second module includes a communication functionality for providing communication capabilities beyond that provided by the permanent or semi-permanent mounted first module (Para [0005] The calculated parameters are typically output to a display for immediate viewing and/or transmitted from a communications interface to another data processing system, such as a building management computer for remote display or further processing, for example formulating instructions to automated building equipment).

Regarding Claim 9, Cook further discloses wherein the permanent or semi-permanent mounted first module includes a housing and the portable second module includes a housing, wherein the housing of the portable second module and the housing of the permanent or semi-permanent mounted first module are configured to releasably connect (Fig. 2, system 75 coupled to monitor 40).

Regarding Claim 18, Cook further discloses wherein the housing of the wall mountable first module is configured to be mounted to a DIN rail (Fig. 1, 40 coupled to panel 20; Para [0017]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 8, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 20140184198), hereinafter ‘Cook’ as applied to claim 2 above, and further in view of Patel et al. (US 8930152) , hereinafter ‘Patel’.

Regarding Claims 3 and 13, Cook discloses a permanent or semi-permanent mounted first module is with a display however fails to disclose the option of the first module free from a display.  
Patel discloses the option of having a first module with a display or free from a display (Col. 9, Lines 50-53; Col. 8 Lines 15-17 contactless sensor can include display or free of display) for the benefit of providing the option to observe power data if desired or not to reduce material cost.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to provide the option of having a first module with a display or free from a display for the benefit of providing the option to observe power data if desired or not to reduce material cost as taught by Patel in Col. 9, Lines 50-53; Col. 8 Lines 15-17.

Regarding Claim 8, Cook fails to explicitly disclose wherein the additional functionality provided by the portable second module includes increasing a detection range of the number of sensors.
Patel teaches additional functionality provided by a portable second module includes increasing a detection range of the number of sensors (Fig. 1C, 62 switch to determine whether power in watts or current in amps; Patel in Col. 8, Lines 52-57) for the benefit determining the amount of energy and power output from the sensors.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to provide additional functionality provided by a portable second module includes increasing a detection range of the number of sensors for the benefit determining the amount of energy and power output over various ranges from the sensors as taught by Patel in Col. 8, Lines 52-57.

Regarding Claim 20, Cook fails to explicitly disclose wherein the portable second module is mechanically coupled to the first and second permanent or semi-permanent mounted first modules.
Patel teaches a portable second module is mechanically coupled to the first and second permanent or semi-permanent mounted first modules (Fig. 5, computer 364 coupled to wired contactless sensor in panel; Col. 11, Lines 63-Col. 12 Line 9) for the benefit of conveying data from the power sensor.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to provide a portable second module mechanically coupled to the first and second permanent or semi-permanent mounted first modules for the benefit of conveying data from the power sensor as taught by Patel in Fig. 5, computer 364 coupled to wired contactless sensor in panel; Col. 11, Lines 63-Col. 12 Line 9.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claims 10 and 11, the closest prior art fails to disclose nor would it be obvious to combine “wherein the permanent or semi-permanent mounted first module includes a housing configured to be mounted to a DIN rail, and the portable second module includes a housing that is configured to be connected to the housing of the permanent or semi-permanent mounted first module” or “wherein the portable second module receives operating power from the permanent or semi-permanent mounted first module” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868